*508The record demonstrates that defendant pleaded guilty to a violation of probation after receiving, inter alia, five years’ probation upon his plea of guilty to the crime of criminal possession of stolen property in the third degree. Defendant was sentenced to IV3 to 4 years in prison after violating his probation. Defense counsel now seeks to be relieved of his assignment as counsel for defendant oh the basis that there are no nonfrivolous issues which can be raised on appeal. Upon review of the record, defense counsel’s brief and the communication from defendant, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Crew III, Spain, Graífeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.